CARROLL, Judge.
In this action for malicious prosecution the plaintiff sought compensatory and punitive damages. The cause was tried before a jury. The court directed a verdict for the plaintiff on liability, and the issues relating to damages were submitted for jury determination. By the verdict rendered the plaintiff was awarded $18,000 compensatory damages and $2,000 punitive damages. Judgment was entered thereon and the defendant appealed.-
On consideration of the record and briefs, we hold to be without merit the contention of the appellant that the compensatory damages awarded were excessive and not supportable on the evidence. The unsuccessful prosecution, which was the basis for this action, was for grand larceny. On the facts relating thereto as established in evidence in the trial of this case, it appeared the institution of such prosecution by the defendant was patently without probable cause. Although the plaintiff’s out-of-pocket expenses were not large ($960.00), the other elements of damage in such action, sustained and suffered by the plaintiff as shown in the evidence, were of the kind for which determination of the amount to be awarded therefor could not be made by mathematical formula, and the valuation to be placed thereon was a matter within the province of the jury. The trial judge declined to reduce the compen*27satory damage award when importuned to do so. No sufficient reason has been shown for this court to determine otherwise.
Affirmed.